Motion granted only to extent of granting reargument and, upon reargument, the memorandum decision accompanying this court’s order (157 AD2d 616) modified solely to extent of deleting last sentence of final full paragraph thereof, on its second page, and substituting therefor the following: "We reject defendant’s contention that the individual plaintiff’s labor did not contribute to the earning of the fee simply because the work consisted of trial preparation and the matter concluded with the clients’ acceptance of a previously offered settlement. Neither the agreement nor applicable case law requires that we so narrowly construe what constitutes contribution to the earning of a legal fee.”
Concur—Ross, J. P., Asch, Milonas, Kassal and Smith, JJ.